DETAILED ACTION
Drawings
The inventor has filed twelve drawings which are not identified as embodiments although the appearance of the drawings vary appreciably. There is a stated relationship among the drawings in that several of the drawings are described as being a drawing image which is repeated. Any determination as to whether there should be restriction of the drawings is to be made after applicant resolves the issues described below. 
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
The boundaries of the claim as shown in drawings 1.1-5.2, cannot be determined without conjecture because the space between features in black or black and grey merges with the drawing sheet. It is not clear whether the boundaries of the design are the edges of the sheet for example. However this seems unlikely because drawings 1.2, 2.2, 3.2, 4.2 and 5.2 are described as repetitions of the previous drawing. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the inventor regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  

If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If inventor chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Resolution of this rejection is unlikely because to add a boundary would introduce new matter even if in broken line. Consider, however, cancelling drawings 1.1-5.2. 
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 

35 USC 112
The claim is rejected under 35 USC 112 (a) and (b) as indefinite and non-enabled because the title, “repetitive surface pattern” as set forth in the claim, fails to identify a specific article of manufacture in which the design is embodied. Ex parte Strijland, 26 USPQd 1259, 1263 (Bd. Pat. App. & Int. 1992). 
The phrase “an article of manufacture” has been interpreted to be a tangible object or physical substance. See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635, 640 123 USPQ 3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900); Kim Craftsman, Ltd. v. Astra Products, Inc., 212 USPQ 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890). 
Keep in mind that the “invention is not the article and is not the design per se, but is the design applied”. Ex parte Cady, 1916 C.D. 62, 232 O.G. 621. Design is inseparable from the article to which it is applied, and cannot exist alone merely as a scheme of ornamentation. 
A “pattern” is not an article of manufacture as it has been defined above. The word “pattern” is a description of a characteristic or feature of an article rather than the article of manufacture. “Repetitive” is not descriptive of the design. Some drawings are described as repeating the image shown in the previous design. However the examiner sees this second design as a second embodiment because it has a different appearance. 
The examiner does not see antecedent basis for changing the title to describe a single article of manufacture. 
Any attempt to clarify the title by specifying an article in which the design is embodied may introduce new matter. See 35 U.S.C. 112 (a) and 35 U.S.C. 132 and 37 CFR 1.1121. 
	


Conclusion
The claim is rejected under 35 U.S.C. 112 (a) and (b), as set forth above. A response is required to avoid abandonment of the application. 
Contact Information
Direct any inquiry concerning this communication or earlier communications from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached on Monday through Friday, 10:00 a.m. to 6:30 p.m. ET. To act on behalf of the applicant in most situations, a properly executed power of attorney must be present in the application file. See MPEP 402.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918